Citation Nr: 1214577	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.

2.  Entitlement to service connection for a musculoskeletal condition of the bilateral upper and lower extremities.   

3.  Entitlement to service connection for a skin rash of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  An August 2005 rating decision denied service connection for extreme bone deterioration, joint and muscle problems in arms and legs and leg rash.  A March 2008 rating decision denied service connection for bilateral cataracts.   

An August 2005 rating decision denied service connection for an eye sight condition on the basis that an eye sight condition is considered a congenital or developmental defect, which cannot be service connected.  In February 2006 the Veteran submitted a claim of service connection for cataracts.  In August 2007, the RO issued a rating decision denying service connection for bilateral cataracts.  The RO issued a second rating decision regarding entitlement to service connection for bilateral cataracts in March 2008.  In February 2009 the RO received a written statement from the Veteran, which it construed as a timely notice of disagreement (NOD) regarding the Veteran's claim of service connection for bilateral cataracts.  Thereafter the RO issued a statement of the case (SOC) regarding the claim of service connection for cataracts and the Veteran perfected an appeal to the Board of this issue.  See 38 C.F.R. §§  20.200, 20.201, 20.200, 20.302.  

The Board finds that the August 2005 rating decision denied service connection for a different and unrelated disability than the August 2007 rating decision denying service connection for cataracts.  Additionally, because the RO issued a second rating decision in March 2008, which stemmed from the same February 2006 service connection claim, regarding the claim of service connection for bilateral cataracts and the Veteran filed a timely NOD regarding it, the August 2007 rating decision did not become final.  See Id.  

The Veteran testified during a hearing at the RO before the undersigned in January 2012.  A transcript of the proceeding is of record.  The Veteran submitted additional evidence at that time and subsequent to the hearing, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral cataracts were not manifest during service; eye pathology was not identified until 2001. 

2.  Bilateral cataracts are unrelated to service.

3.  A chronic musculoskeletal condition of the bilateral upper and lower extremities was not manifest during service; musculoskeletal pathology of the bilateral upper and lower extremities was not identified until 1987. 

4.  The musculoskeletal condition of the bilateral upper and lower extremities is unrelated to service.

5.  A chronic skin rash of the bilateral lower extremities was not manifest during service; skin pathology of the bilateral lower extremities was not identified until 2001.

6.  The skin rash of the bilateral lower extremities is unrelated to service.



CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  A musculoskeletal condition of the bilateral upper and lower extremities was not incurred in or aggravated by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).
 
3.  A chronic skin rash of the bilateral lower extremities was not incurred in or aggravated by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2004, July 2005, March 2006, and February 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regarding notice given subsequent to the initial adjudications of the claims, the claims were subsequently re-adjudicated in a November 2011 statement of the case (SOC) and November 2011 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs), personnel records, VA medical treatment records, and all identified and available private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  At his January 2012 Board hearing the Veteran testified that he received treatment at a VA medical facility in San Diego, California, in the 1980s; probably 1986 or 1987, but that it was for minor things and that he did not receive treatment for his claimed disabilities until after he applied for radiation exposure 6 years ago.  The Veteran's VA treatment records dated as early as 2002 are of record.  Because he testified that his treatment in the 1980s at a VA facility in San Diego were for conditions other than those that he is currently claiming service connection for, a remand to obtain those records would serve no purpose and result in unduly delaying resolution of the Veteran's claim.  The Veteran was also given the opportunity to present testimony to the Board.  

The Board notes that the Veteran has not been provided with a VA examination to determine the etiology of his claimed disabilities.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See Id.  

The Board finds that a VA examination and opinion regarding the nature and etiology of the Veteran's claimed disabilities is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service, including radiation exposure during service, and the Veteran's current conditions, a remand for a VA examination would unduly delay resolution.  Further, as discussed thoroughly below, the Veteran has not claimed that he has experienced a continuity of symptomatology related to his cataracts, a musculoskeletal condition of his arms and legs, or a skin rash.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted.  See Id.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 3.309(d)(3) defines the term "radiation-exposed Veteran" based on "radiation-risk activity," which includes service in certain places during specified times, including the onsite participation in a test involving the atmospheric detonation of a nuclear device.  The Veteran testified in January 2012 that he was stationed at Holloman Air Force Base (AFB) in New Mexico and was a mechanic on airplanes and drones that were used in nuclear testing.  At an April 2001 VA examination for a pension claim the Veteran reported that he may have been exposed to radiation when he examined probes and drones that were flown through radioactive clouds after nuclear tests in Las Vegas in the early 1950s.  

The Veteran's personnel records reveal that he served at Holloman AFB from March 1953 to at least December 1954, that he was an aircraft mechanic, and that he had a "secret" clearance to handle classified materials.  However, his personnel records do not indicate onsite participation during an atmospheric nuclear test, including Operation TEAPOT.  Thus, his personnel records do not qualify him as an radiation exposed Veteran within the meaning the requirements of applicable VA regulations; nor does the Veteran specifically contend that he was present at the test sites of atmospheric nuclear tests, including the Nevada Test Site/Nevada Proving Grounds.  See Id.  Notwithstanding this, the Board's decision is not based on a finding that he was not exposed to any radiation during service, but rather for the reasons enumerated below.    

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Diseases presumptively service connected for radiation-exposed Veterans are listed under 38 C.F.R. § 3.309(d)(2)(i)-(xxi).  The Veteran is not claiming service connection for any of these diseases, which are all forms of cancer, but rather is claiming service connection for cataracts, a musculoskeletal condition of the bilateral upper and lower extremities, and a skin rash of the bilateral lower extremities.  The competent evidence of record does not suggest that any of the Veteran's claimed disabilities are any disease listed under 38 C.F.R. § 3.309(d)(2)(i)-(xxi) or caused by these diseases, nor does the Veteran contend this.  Thus, even if he was a radiation exposed Veteran for purposes of 38 C.F.R. § 3.309(d)(3), he is not entitled to presumptive service connection for his claimed disabilities.  

Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures, including obtaining dose assessments from the Department of Defense, must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  A radiogenic disease is defined at 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) and includes all forms of cancer and posterior subcapsular cataracts.  Additionally, 38 CFR 3.311(b) (4) notes that a radiogenic disease includes any other claimed disability if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  

The competent medical evidence of record does not suggest that any of the Veteran's claimed cataracts, musculoskeletal condition of the bilateral upper and lower extremities, or skin rash of the bilateral lower extremities are any of the diseases listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) or caused by these diseases, nor does the Veteran contend this.  A January 2007 VA examination report notes that, following examination, the Veteran was given a diagnosis of status post bilateral cataracts surgery.  The examiner noted that these were nuclear sclerosis and not posterior subcapsular cataracts, hence they are not related to radiation; the examiner also noted that he discussed this matter with an ophthalmologist.  The Veteran has not submitted any scientific or medical evidence that his claimed conditions are radiogenic diseases or are in any way related to radiation exposure.  See 38 CFR 3.311(b) (4).  Thus, even if he was a radiation exposed Veteran for purposes of 38 C.F.R. § 3.309(d)(3), no development under 38 C.F.R. § 3.311, including getting a dose estimate, is required and he is not entitled to direct service connection for his claimed disabilities under the provisions of 38 C.F.R. § 3.311.  

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Therefore, in order to establish service connection based on exposure to ionizing radiation or some other injury or event and service, the evidence will have to establish a direct relationship between his claimed radiation exposure or other event or injury during service and the current bilateral cataracts, musculoskeletal condition of the bilateral upper and lower extremities, and skin rash of the bilateral lower extremities.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to cataracts, a musculoskeletal condition of any of the Veteran's extremities, or any skin rashes during service.  At the time of discharge, the clinical evaluation during the November 1956 separation examination revealed that the Veteran's eyes were normal, his upper and lower extremities and feet were normal, and that he had normal skin.  His vision and intraocular tension were also tested, and it was noted that he had worn glasses for the past 4 months for correction of his visual acuity.  Therefore, no chronic cataract condition or musculoskeletal condition of the bilateral upper and lower extremities or skin rash of the bilateral lower extremities was noted in service.

Next, post-service evidence does not reflect any symptomatology related to any of the Veteran's eyes, extremities, or skin for many years after service discharge.  Specifically, an April 2001 VA general medical examination conducted for a claim of pension notes that the Veteran was given diagnoses of early cataract of right eye, tinea pedis, degenerative joint disease of the right knee, early osteoarthritis of the right hip, and decreased muscle mass of the right thigh.  A February 2002 VA treatment record notes that the Veteran has atrophy of the right quad and calf muscles, probably secondary to spinal impingement.  A January 2004 treatment report notes that the Veteran was given a pre- and post-operative diagnosis of left eye cataract.  A May 2006 VA examination report notes that the Veteran was found to have an atrophied right thigh in 1987.  Finally, a January 2007 VA examination report notes that the Veteran was given pertinent diagnoses of status post bilateral cataract surgery, osteopenia, pigmented skin lesions, progressive weakness and numbness of the right leg, and intermittent scapular pain with loss of function of the arms of unknown etiology.  

The above is the first recorded symptomatology related to the eyes, musculoskeletal condition of any extremity, or a skin rash or condition, coming at least some 30 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 
In this case, the Veteran has not claimed that he has experienced observable symptoms of his claimed disabilities such as cloudy vision or other problems related to cataracts, arm or leg weakness, or a visible skin rash from service to the present, but rather claimed they developed after service.  At an April 2001 VA examination for a pension claim, the Veteran reported that he was not injured during service and was in good health.  At his January 2012 Board hearing, the Veteran testified that he was diagnosed with cataracts 4 or 5 years ago, but that he had vision problems during service and had to wear glasses, noticed bone deterioration throughout his body beginning in the 1960s, and that he did not notice his skin condition until 5-6 years earlier.  Thus, the Veteran's own statements, which the Board deems credible, show that the onset of symptoms of cataracts, a musculoskeletal condition, and a skin rash did not occur for at least 3-4 years after service.  The Veteran contends that his claimed conditions are related to radiation exposure during service, and not that they began during service.  He has not claimed that his cataracts began during service, but rather that he had decreased visual abilities during service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cataracts, musculoskeletal condition of the bilateral upper and lower extremities, and skin rash of the bilateral lower extremities to active duty, including any potential radiation exposure during service, despite his contentions to the contrary.    

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus or causative relationship between his currently-diagnosed disorders and radiation exposure during active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a lay person cannot provide competent evidence on the complex medical question in this case of etiology.  Thus, his views asserting a relationship between his claimed radiation exposure and current disabilities is not competent evidence and is therefore of no probative value regarding the etiology of his claimed disabilities.  See Layno, supra.  

The Board has weighed the probative value of the Veteran's STRs, which show that his claimed disabilities, or symptoms thereof, did not begin during service, and the medical evidence of record which shows that his claimed disabilities did not begin for numerous years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claimed bilateral cataracts, musculoskeletal condition of the bilateral upper and lower extremities, and skin rash of the bilateral lower extremities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral cataracts is denied.  

Entitlement to service connection for a musculoskeletal condition of the bilateral upper and lower extremities is denied.   

Entitlement to service connection for a skin rash of the bilateral lower extremities is denied.  



____________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


